Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
While no art is cited against claim 10, claim 10 is objected to because of its dependence from the rejected claim 8.
Claim Rejections - 35 USC §101 
1.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
2.    Claims 1-9, 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
3.    The examiner contends that, under the judicial exceptions enumerated in the 2019 PEG, to determine the patent-eligibility of an application, a two- part analysis has to be conducted.
Part 1: it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Part 2A: Prong 1: (1) Determine if the claims are directed to an abstract idea or one of the judicial exceptions. Examples of abstract ideas referenced in Alice Corp. include:
1. Certain method of organizing human activity such as Fundamental Economic Practices, Commercial and Legal Interactions, or Managing Personal Behavior or Relationships or Interactions Between People.
2. A mental process.
3. Mathematical relationships/formulas.
Part 2A: Prong 2: determine if the claim as a whole integrates the judicial exception into a practical application.
Part 2B: determine if the claim provides an inventive concept.
Analysis
4. Under Step 1 of the analysis, it is found that the claim indeed recites a series of steps and therefore, is a process - one of the statutory categories.
Under Step 2A (Prong 1), using claim 1 as the representative claim, it is determined that apart from generic hardware and extra-solution activities discussed in Step 2A, Prong 2 below, the claim as a whole recites a method of organizing human activity. For instance, the claim language “authorizing completion of the investment request in view of the year of retirement,” is a fundamental economic practice. Fundamental economic practices fall into the category of certain methods of organizing human activity. Thus, the claim recites a judicial exception, i.e., an abstract idea.
Under Step 2A (Prong 2), The examiner further contends that the claim recites a combination of additional elements including “verifying questionnaire form data for the user and authorizing completion of the investment request in view of the year of retirement.” This additional element, considered in the context of claim 1 as a whole, does not integrate the abstract idea into a practical application because it simply recites the step of processing data using a generic computer system. In other words, these additional limitations are recited functionally without technical or technological details on how, i.e., by what algorithm or on what basis/method, the one or more processors is caused to perform these steps. In addition, the recited modules, investment module and suitability module, are simply been applied to the abstract idea. Further, this additional limitation can be reasonably characterized as reciting a patent-ineligible mental process. For instance, the limitation “verifying questionnaire form data for the user and authorizing completion of the investment request in view of the year of retirement” is nothing but the automation of mental tasks. See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354 (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes”). These recited steps merely describe an intangible property of the data that does affect the examiner’s characterization of the additional limitations as insignificant extra-solution activities and the automation of mental tasks. Thus, it is determined that claim 1 is not directed to a specific asserted improvement in computer technology or otherwise integrated into a practical application and thus is directed to a judicial exception.
Under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer processor— that is, mere instructions to apply a generic computer to the abstract idea. The only hardware or additional elements beyond the abstract idea of claim 1 are the generically recited “investment and suitability modules.” The applicant does not point to sufficient evidence that any of these modules are anything other than conventional components being used in their ordinary manner. Thus, applying an exception using a generic computer cannot integrate a judicial exception into a practical application or provide an inventive concept. And looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the elements taken individually. 
The examiner contends that the ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Diamond v. Diehr, 450 U.S. 175, 188— 89 (1981).” A novel and nonobvious claim directed to a purely abstract idea is, nonetheless, patent ineligible. See Mayo, 566 U.S. at 90.” Specifically, an improvement to an abstract idea cannot be a basis for determining that the claim recites significantly more than an abstract idea. Furthermore, relying on “modules” to “perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.” OJP Techs., Inc. v. Amazon.com, Inc., 7788 F.3d 1359, 1363 (Fed. Cir. 2015). Accordingly, the examiner concludes that the claim does not recite additional elements that amount to significantly more than the judicial exception within the meaning of the 2019 Guidance. Note: The analysis above applies to all statutory categories of invention. As such, the independent claims otherwise styled as a computer-readable medium encoded to perform specific tasks, machine or manufacture, for example, would be subject to the same analysis. Furthermore, the limitations in the dependent claims are thus subject to the same analysis as in claim 1 and are rejected using the same rationale as in claim 1 above. More specifically, dependent claims 4-6, and 18-19 recite additional elements, but these additional elements are mere data gathering steps considered to be insignificant extra-solution activities. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). Also see Electric power, 830 F.3d at 1354-56. Claim 28 does not recite any additional element but merely further narrow the scope of the abstract idea. Claims 2, 3, 7-17 do recite additional elements, but these additional elements are nothing but the automation of mental tasks. See Benson, Bancorp and Cyberphone. Also see Electric Power, 830 F.3d at 1354 (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes”). 
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to a regulatory compliance system, but the body of the claim does not recite any structural limitations that constitutes the claimed system. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiger (US PUB: 2013/0036073).
Re claim 1. Kiger discloses a regulatory compliance system (regulatory compliance tool, see abstract), comprising an investment module for user input of user authentication and an investment request related to year of retirement (see paras 0007), the investment module having a user questionnaire form required for regulatory compliance of the investment request; and a suitability module means for verifying questionnaire form data for the user and authorizing completion of the investment request in view of the year of retirement (see paras 0007, 0073, 0091).
Re claim 2. Kiger discloses the regulatory compliance system of claim 1, wherein the suitability module means provides preliminary approval of user’s ability to invest as determined by user’s financial status and calculated financial needs (see paras 0007).
Re claim 3. Kiger discloses the regulatory compliance system of claim 2, wherein the suitability module means provides preliminary approval of user’s willingness to invest based on the user’s risk tolerance as determined by the user questionnaire form (see paras 0073, 0091).
Re claim 4. Kiger discloses the regulatory compliance system of claim 1, wherein the suitability module means retrieves user questionnaire form data through a third party database vendor using a third party database API to verify form questionnaire data entered by the user (see paras 0041).
Re claim 5. Kiger further discloses the regulatory compliance system of claim 1, wherein the suitability module means retrieves user questionnaire form data through a collection of user data held on to verify form questionnaire data entered by the user (see paras 0090-0091).
Re claim 6. Kiger further discloses the regulatory compliance system of claim 4, wherein the suitability module means retrieves user questionnaire form data through the third party database vendor to prepopulate user questionnaire form data or change form questionnaire data entered by the user (see fig.16).
Re claim 7. Kiger discloses the regulatory compliance system of claim 5, wherein the user verifies prepopulated or changed data for the form questionnaire to be processed for preliminary approval (see fig.16).
Re claim 8. Kiger discloses the regulatory compliance system of claim 1, wherein the suitability module means verifies if the user has 20 plus years until expected age of retirement and determines that user has a willingness to meet a long-term growth objective for retirement (see paras 0073).
Re claim 9. Kiger discloses the regulatory compliance system of claim 7, wherein the suitability module means identifies if the user has less than 20 years until expected age of retirement (see fig.17 element 124) and instructs the investment module to defaults the user into existing suitability standards for investment goals, objectives and risk profile (see fig.17 element 144).
Re claim 11. Kiger he regulatory compliance system of claim 9, wherein the suitability module means provides preliminary approval of user’s ability to invest by qualifying user’s willingness to invest based on age in view of the year of retirement (see fig.24).
Re claim 12. Kiger discloses the regulatory compliance system of claim 10, wherein the suitability module means instructs the investment module to present preliminary approval verification to user and request to review and confirmation a completed form questionnaire for regulatory compliance (see paras 0007).
Re claim 13. Kiger discloses the regulatory compliance system of claim 11, wherein the investment module makes an initial investment purchase for the user of an existing account that has been designated as a suitable investor (see paras 0094, 0098).
Re claim 14. Kiger discloses the regulatory compliance system of claim 12, wherein the investment module is authorized to makes additional investment purchase for the user of the existing account of the suitable investor (see paras 0094, 0098).
.Re claim 15. Kiger discloses the regulatory compliance system of claim 11, wherein the user selects a custodian to make an initial investment purchase once the user is determined to be a suitable investor (see paras 0094, 0098)..
Re claim 16. Kiger discloses the regulatory compliance system of claim 14, wherein the investment module provides authorization to the custodian that user has met suitability for regulatory compliance of the investment request or any future investment request (see paras 0067-0068).
Re claim 17. Kiger discloses the regulatory compliance system of claim 1, further comprising an authentication module to authenticate the user of the investment module (see paras 0047).
Re claim 18. Kiger discloses the regulatory compliance system of claim 17, wherein the authentication module receives user electronic credentials from a third party service provider from the user on computing device of the user (see paras 0047).
Re claim 19. Kiger discloses the regulatory compliance system of claim 19, wherein the authentication module receives different credentials from the user for different accounts of the user with different third-party service providers so that the investment module or suitability module means may download, aggregate, or combine the user's data from the multiple different third party service providers (see paras 0047). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OJO O OYEBISI/Primary Examiner, Art Unit 3697